DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Acknowledgement of preliminary amendment dated 20 September, 2019 canceling claims 21-27.
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., foreign application number 10-2018-0169321 filed in Republic of Korea on 26 December 2018) required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement submitted on 20 September, 2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
-- METHOD OF FABRICATING SEMICONDUCTOR DEVICE BY REMOVAL OF BACKSIDE MATERIAL LAYER--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0161257 A1 to Friza et al. (“Friza”). 
Regarding independent claim 1, Friza teaches a method of fabricating a semiconductor device (Figures 3A and 3B, paragraph 0056 show semiconductor structure 81), the method comprising: preparing a first semiconductor substrate 81 having a front side (i.e., top) and a back side (i.e., bottom), opposing each other (see Figures 3A and 3B);
forming a material layer 21 (“carbon layer”, Figures 3A and 3B; ¶. 0056) on the first semiconductor substrate 81, wherein the material layer 21 is formed on at least a portion of the back side (i.e., bottom, see Figure 3A) of the first semiconductor substrate 81 while being formed on the front side (i.e., top) of the first semiconductor substrate 81;
removing (see Figure 3A then Figure 3B. See paragraph 0057, “backside of the semiconductor substrate 81b the carbon may be removed.”) the material layer 21 formed on the at least a portion of the back side (i.e., bottom) of the first semiconductor substrate 81 while maintaining (see Figure 3B, number 21 on top is allowed to remain while 21 on the bottom is removed) the material layer 21 formed on the front side (i.e., top) of the first semiconductor substrate 81; and

Regarding dependent claim 6, as stated in paragraph 0057 “backside of the semiconductor substrate 81b the carbon may be removed.” As made clear throughout specification starting in paragraph 0024 the carbon layer is removing via oxygen plasma. 

Regarding independent claim 9, independent claim 1 is similar to independent claim 9 except that independent claim 9 includes a front side layer and a back side layer that the material layer is then deposited on top. With respect Friza, Figure 3A shows a front side .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0161257 A1 to Friza et al. (“Friza”) in view of US 9,796,582 B1 to Cheng et al. (“Cheng”).
Friza teaches all limitation of claim 1 from which claim 2 depends. 
Regarding dependent claim 2, Friza teaches of using a carbon layer as the sacrificial layer for formation of a microphone as stated throughout the specification. Friza does not expressly mention that the sacrificial carbon layer is amorphous. 
However, Cheng teaches in column 6, line 63 that the device formed may be a microphone and as illustrated in column 7, lines 35-51 a sacrificial layer is used that may be amorphous carbon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Cheng’s invention with Friza’s invention would lead one of ordinary skill in the art to a simple substitution between carbon and amorphous carbon OR one of ordinary skill in the art to try amorphous carbon from a finite list of possible options.  


Allowable Subject Matter
The closest art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form. 

Claims (3-5, 7, 8) and (10-14) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1 and 9 respectively, and any intervening claims.

Independent claim 15 is allowed, because  the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, preparing a first back side process chamber and a second back side process chamber, wherein each of the first and second back side process chambers includes a lower showerhead having lower holes, an upper showerhead disposed on the lower showerhead and having upper holes, and a support structure between the lower showerhead and the upper showerhead; loading a first semiconductor substrate having a front side and a back side, opposing each other, into the first back side process chamber, wherein the back side of the first semiconductor substrate faces the lower showerhead in the first back side process chamber, and the front side of the first semiconductor substrate faces the upper showerhead in the first back side process chamber; forming a back side layer on the back side of the first semiconductor substrate in the first back side process chamber; unloading the first semiconductor substrate on which the back side layer is formed from the first back side process chamber; forming a material layer on the first semiconductor substrate, wherein the material layer covers the front side of the first semiconductor substrate and covers at least a portion of the back side of the first semiconductor substrate; loading the first semiconductor substrate on which the material layer is formed into the second back side process chamber, wherein the back side of the first semiconductor substrate on which the material layer is formed faces the lower showerhead in the second back side process chamber, and the front side of the first semiconductor substrate on which the material layer is formed faces the upper showerhead in the second back side process chamber; maintaining the material layer formed on the front side of the first semiconductor substrate while removing the material layer formed on the at least a portion of the back side of the first semiconductor substrate, in the second back side process chamber; and unloading the first semiconductor substrate in which the material layer remains on the front side, from the second back side process chamber.
Dependent claims 16-20 are allowed, because they depend on allowed claim 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

15 January 2021
/John P. Dulka/Primary Examiner, Art Unit 2895